Citation Nr: 0408110	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  01-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a cholecystectomy with probable adhesions, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from March 1964 to 
July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida denying the veteran an increased 
evaluation, in excess of 10 percent, for his service-
connected cholecystectomy residuals with probable adhesions.  
This case was previously before the Board and in July 2003, 
following the development of evidence by the Board pursuant 
to then existing authority granted by the provisions of 38 
C.F.R. § 19.9(a)(2) (2003), it was remanded to the RO for due 
process considerations.  The case has since been returned to 
the Board and is now ready for appellate review. 


FINDINGS OF FACT

The veteran's postoperative cholecystectomy residuals, to 
include adhesions, are manifested by complaints of pain and 
discomfort and are productive of no more than moderate 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of a cholecystectomy with probable 
adhesions have not been met.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R§ 4.27, Part 4, Diagnostic Codes 7318-7301 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003). 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
latter requirement to tell the claimant to provide any 
evidence however has been held to be obiter dictum (a 
judicial comment unnecessary to the decision in the case and 
therefore not precedential).  See VAOPGCPREC 1-2004 (2004).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, an August 2001 statement 
of the case and supplemental statements of the case dated in 
March 2002 and August 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, by letters from the RO dated in April 
and September 2001, as well as in a Board letter dated in 
February 2003 the veteran was specifically informed of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
a report of comprehensive VA examinations provided to him in 
connection with his current claim have been obtained and 
associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

The Board notes that, in this case, letters responding to the 
requirements of the VCAA letter were mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the holding in Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, The Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Boar 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that in March 1970 
a cholecystogram afforded the veteran for complaints of right 
upper quadrant pain and distress after eating was interpreted 
to reveal a non-functioning gall bladder with possible 
obstruction of the cystic duct.  The veteran was transferred 
to a regional military hospital were in late March 1970 he 
was diagnosed as suffering from chronic cholecystitis with 
cholelithiasis.  While hospitalized he underwent a 
cholecystectomy.

Post service the veteran's complaint of stomach pain was 
evaluated by a VA physician in July 1973.  This physician 
noted that the veteran's gall bladder had been removed but 
that characteristic pains still remain, and were being 
treated with Mylanta.  He further recorded that the veteran 
does not vomit, has no melena, and has no bowel movements 
until he has cramps.  The examiner noted that the veteran has 
probable post surgical intra-abdominal adhesions.  Probable 
adhesions was the diagnosis.


Service connection for status post cholecystectomy, 
symptomatic with probable adhesions was established by an RO 
rating action dated in August 1973.  This disorder was rated 
10 percent disabling, effective from July 1972, under 
Diagnostic Codes 7318-7301 of VA's Schedule for Rating 
Disabilities (Rating Schedule).

VA outpatient treatment records compiled between March 1999 
and January 2000 include evaluation of the veteran's 
complaints of right upper quadrant pain, which he reported 
has been constant and chronic since service.  It was noted in 
March 1999 that the veteran had a well-healed right upper 
quadrant scar, positive bowel sounds, and right upper 
quadrant epigastric tenderness but no rebound or guarding.  
It was noted in July 1999 that liver function tests and a 
sonogram of the right upper quadrant was negative. On this 
occasion his VA examiner concluded as a diagnostic assessment 
that the veteran's right upper quadrant discomfort is most 
likely secondary to an abdominal wall muscular defect.  In 
January 2001 it was noted that the veteran had right upper 
quadrant pain with a negative work up.  It was the diagnostic 
impression at this time that the veteran's complaints of pain 
were most likely secondary to his prior surgery and may be 
due to adhesions or scarring.

Private treatment records dated in July 1986 and received in 
March 2001, show evaluation of the veteran's complaints of 
peri-incisional pain not affected by food.  It was noted that 
a year or two earlier the veteran had a full GI workup and 
this was all negative.

VA outpatient treatment records dated in February and March 
2001 note that the veteran's report of ongoing right upper 
quadrant pain since service and that a computer tomography 
scan done "last summer" was negative.

VA outpatient treatment records compiled between March 2001 
and September 2002 include an October 2001 Ambulatory Care 
Note recording the veteran's complaint that he gets 8/10 pain 
at the surgical site where his gallbladder was removed with 
certain movement.  The veteran also reported that he 
continues to have intermittent diarrhea, constipation, and 
occasionally abdominal pain.  He said that he has had these 
symptoms since his gall bladder was removed.  He further 
noted some sensitivity to dairy products and occasional 
heartburn.  Diagnostic assessments included irritable bowel 
and heartburn.  Subsequent evaluations of the veteran's 
complaints resulted in the diagnostic assessments of 
gastroesophageal reflux disease.

On a VA genitourinary examination in March 2003, the 
veteran's examiner noted that he had reviewed the veteran's 
claim's file in its entirety prior to examining the veteran.  
He further noted the veteran underwent a cystectomy secondary 
to cholecystitis in service.  He observed that though 
alleviating his pain at the time, the veteran has had 
recurrent bouts of intermittent nondebilitating right upper 
quadrant pain, which appeared to be mild in intensity.  The 
veteran reported that pressure on the affected area relieves 
symptoms and that meals have no effect.  He further reported 
that typical symptoms were exacerbated during movements of 
the body with occasional episodes of colic.  It was noted 
that the veteran was without significant nausea, 
constipation, or abdominal distension.  It was also noted 
that there was no evidence of partial obstruction manifested 
by delay in motility or painful episode.  

On physical examination, the veteran was noted to be well 
nourished.  His abdomen was soft and obese with normoactive 
bowel sounds.  There was no organmegally or mass.  A well-
healed linear scar was present in the right upper quadrant 
measuring 15 cm in length.  The scar was slightly 
hypopigmented without nodularity and well healed.  
Liver/gallbladder sonogram revealed normal findings and the 
veteran's liver function tests were within normal limits.  
Cholecystitis, status post cholecystecomy was the diagnostic 
impression.  

The examiner commented that the veteran had postoperative 
residual discomfort, which is likely secondary to probable 
adhesions.  He added that the veteran's symptoms are 
manifested by pain during movements of the body with 
occasional episodes of colic but not otherwise debilitating.  
He opined that the veteran had no evidence of bowel 
obstruction, no scar that is symptomatic or limited in 
function, and no evidence of ongoing bladder disease.


Analysis

The veteran is presently assigned a 10 percent rating for 
postoperative cholecystectomy residuals pursuant to 
Diagnostic Codes 7318-7301.  In the assignment of diagnostic 
code numbers, hyphenated diagnostic codes may be used.  
Injuries would generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added proceeded by a hyphen.  38 C.F.R. § 4.27 
(2001).  

Under Diagnostic Code 7301, moderate symptomatology, 
manifested by pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic, 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention warrants a 10 percent 
evaluation.  A 30 percent rating under Diagnostic Code 7301 
requires moderately severe symptomatologies manifested by 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  

Diagnostic Code 7318 provides that  removal of the gall 
bladder with no residual symptoms will be rated as 0 percent 
disabling.  Mild residual symptoms will be rated as 10 
percent disabling and severe symptoms will be assigned a 30 
percent disability rating.  Diagnostic Code 7318.

The veteran's primary symptom is pain with occasional 
episodes of colic.  There is, however, no evidence in the 
record that the veteran experiences nausea, constipation, 
and/or diarrhea or abdominal distention due to his service-
connected postoperative cholecystectomy residuals.  
Additionally, the VA examiner indicated that there was no 
obstruction and the pain was described as mild in intensity.  
Also, the surgical scar was asymptomatic.  Based on the 
evidence the Board finds that the postoperative 
cholecystectomy residuals are productive of no more than 
moderate impairment under Diagnostic Codes 7301.  The current 
evidence does not show the presence of severe symptoms which 
are required for a higher rating under Diagnostic Code 7318.  
Accordingly, a rating in excess of 10 percent is not 
warranted. 

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
postoperative residuals of a cholecystectomy, the benefit of 
the doubt doctrine is not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1999).  


ORDER

Entitlement to an increased evaluation for postoperative 
residuals of a cholecystectomy with probable adhesions in 
excess of 10 percent is denied.



	                        
____________________________________________
	Robert P. Regan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



